oN DO FP WwW DY =

ice)

Case 8:19-cv-00475-AGR Document 21 Filed 08/18/20 Page 1of1 Page ID #:862

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SERIE H., CASE NO. SACV 19-475-AGR
Plaintiff,
vs.

ANDREW SAUL, Commissioner of
Social Security,

JUDGMENT

Defendant.

 

IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
this action is remanded to the Commissioner for further proceedings consistent with

the Memorandum Opinion and Order.

DATED: August 18, 2020 Ca
United States Magistrate Judge

 
